       Case: 6:17-cr-00036-CHB-HAI Doc #: 152 Filed: 09/10/19 Page: 1 of 2 - Page ID#: 748
                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF KENTUCKY
                                               SOUTHERN DIVISION AT LONDON
                                                CRIMINAL MINUTES – JURY TRIAL

Case No.    6:17-CR-036-CHB-01                      At London                            Date     September 9, 2019

Case Style: United States of America v. Rodney Scott Phelps

DOCKET ENTRY: (DAY 7): Outside of the presence of the jury, counsel for defendant Phelps orally moved for adjournment of trial
for one day to review new documents the defendant has brought to defense counsel’s notice. The United States objected to the
continuance. The Court GRANTED the continuance in part. Defendant’s Rule 29 Motion for Judgment of Acquittal is TAKEN
UNDER ADVISEMENT. The Court GRANTED Defendant leave to admit defense exhibits 1 and 2. The Court conducted a Fifth
Amendment colloguy with the defendant prior to his testimony at trial. The Court FINDS the Defendant has knowingly waived his Fifth
Amendment privilege against testifying. At the conclusion of the day’s testimony, the Court conducted a preliminary instructions
conference.


PRESENT:       HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                                                   Kenneth Taylor and
                            Kim Allen                         Lisa Wiesman                          Kathryn Anderson
                           Deputy Clerk                       Court Reporter                      Assistant U.S. Attorney

DEFENDANT:                                                            ATTORNEY FOR DEFENDANT:

Rodney Scott Phelps (OR)                                              Andrew Stephens (CJA)

X JURY TRIAL. Jurors appeared for day 7 of trial.

       Juror No.                   64               Juror No.                   26                Juror No.                 28

       Juror No.                   48               Juror No.                   25                Juror No.           13 - DISMISSED

       Juror No.                   19               Juror No.                   45

       Juror No.                   29               Juror No.                   73

       Juror No.                   42               Juror No.                   18

       Juror No.                   46               Juror No.                   51

            Introduction of evidence for plaintiff resumed and concluded.

   X        Introduction of evidence for defendant begun but not concluded.

   X        Case continued to September 10, 2019 at 8:45 a.m. for further trial. Counsel shall be present at 8:30 a.m.

   X        Motion for judgment of acquittal        granted           denied     X   submitted.

            Jury retires to deliberate at         ; Jury returns at             .

            FINDING BY COURT.                    JURY VERDICT. SEE SIGNED VERDICT AS TO EACH DEFENDANT

            Jury Polled.       _______Polling Waived               _______Mistrial Declared.

            Case continued until                   at           at_________________, Kentucky for sentencing.

            Court received Presentence Report.           ____Copy furnished to counsel pursuant to Rule 32 FRCP.

            Copy of Presentence Report not requested.

   X        Defendant Rodney Scott Phelps remains on bond. See DE 10 and DE 74.
       Case: 6:17-cr-00036-CHB-HAI Doc #: 152 Filed: 09/10/19 Page: 2 of 2 - Page ID#: 749

Copies: COR, USP, USM

Initials of Deputy Clerk   kja                                         TIC: 5/05
